OPINION
ODOM, Judge.
This appeal is from a conviction for the offense of burglary; punishment was assessed at ten years.
Pursuant to Article 40.09, Sec. 9, Vernon’s Ann.C.C.P., counsel for appellant filed an appellate brief herein. He states that he has made a diligent and thorough examination of the record in this case and the law applicable thereto and has concluded that the appeal is frivolous and wholly without merit.
The record shows that a copy of the appellate brief was served on appellant.
The brief herein sets out the grounds of error that might arguably support the appeal, in the opinion of appellant’s counsel. The brief and the record before us have been examined and reflect that all procedural and constitutional requirements were fully complied with. We agree that this appeal is frivolous. A discussion of the contentions therein would add nothing to the jurisprudence of this state. Compare Long v. State, Tex.Cr.App., 481 S.W.2d 127.
Finding no reversible error, the judgment is affirmed.